Citation Nr: 1022287	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-01 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from 
November 1964 to November 1968.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.  

As support for his claim, the Veteran testified at a hearing 
at the RO in April 2010 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  

The Board is remanding the claim to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.


REMAND

The Veteran must be provided another VA compensation 
examination for another medical nexus opinion regarding the 
etiology of his tinnitus - and especially insofar as whether 
it is attributable to his military service or, instead, the 
result of other unrelated factors.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 
and 38 C.F.R. § 3.159(c)(4)(i).  See also 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  

The Veteran recently clarified during his April 2010 hearing 
that he suffered acoustic trauma during service from working 
as a machinist mate in the engine room of a naval ship.  He 
says he first noticed loud ringing in his ears, i.e., 
tinnitus during service, at least one year prior to his 
discharge.  See the transcript of his hearing testimony at 
pages 4-5.



A review of his service treatment records (STRs) reveals no 
documented complaint, treatment or diagnosis of any acoustic 
trauma or associated tinnitus during service.  And the report 
of his November 1968 military separation examination shows he 
had normal, 15/15, hearing acuity - albeit as determined by 
whispered voice testing.

However, he is competent to attest to symptoms within the 
realm of lay experience, such as first hearing a loud ringing 
noise in his ears during service.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 
C.F.R. § 3.159(a)(2).  The question of whether this lay 
allegation also is credible is another matter altogether and 
ultimately determinative of the probative value of his lay 
testimony concerning this.  See Rucker v. Brown, 10 Vet. App. 
67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

A VA compensation examination was provided in February 2004 
and an addendum subsequently obtained in September 2004 for 
an opinion regarding the etiology of the Veteran's claimed 
tinnitus.  The VA examiner stated "[t]he reported constant 
bilateral moderate humming tinnitus could not be linked at 
this time to a noise induced hearing loss acquired during 
service."  Unfortunately, though, that examiner's opinion 
appears only to address the issue of whether the Veteran's 
tinnitus is secondary to hearing loss incurred in service, 
without also indicating whether the tinnitus was directly 
incurred in service from the type acoustic trauma alleged.  
So additional medical comment is needed to answer this 
determinative question because the Veteran's claim for 
tinnitus is not predicated on the notion that it is secondary 
to his bilateral hearing loss (especially since service 
connection already has been denied for his bilateral hearing 
loss), rather, on the alternative premise that his tinnitus 
was directly incurred in service.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.310.



The Board also finds it necessary to remand this claim so 
that the RO/AMC might obtain potentially outstanding VA 
treatment records.  In this regard, the RO already obtained 
the Veteran's VA outpatient treatment records from the 
Portland, Oregon VA Medical Center (VAMC), dated through 
approximately 2003.  But during the several intervening years 
since, it is unclear whether he has sought or obtained any 
additional treatment for his claimed tinnitus.  So, at 
minimum, VA needs to obtain all of his relevant treatment 
records from the Portland VAMC, including any dated since 
2003.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has 
constructive, if not actual, notice of this evidence because 
it is generated within VA's healthcare system).  See also 
38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. §§  3.159(c)(2), (c)(3).  
On remand, the RO/AMC must attempt to obtain these additional 
records and, if they do not exist, must make an express 
declaration confirming that further attempts to obtain them 
would be futile.  38 C.F.R. § 3.159(e)(1).  The Veteran 
should also be apprised of the latter situation, if it 
arises.  

Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.	Ask the Veteran to assist in the search 
for his VA treatment records by specifying 
dates, locations, and providers of treatments 
at VA facilities since 2003.  After allowing 
an appropriate time for response, contact 
the Portland, Oregon VAMC to obtain any 
pertinent and outstanding treatment records 
not already in the claims file dated since 
2003.  If these requested records are 
unavailable, or the search for them otherwise 
yields negative results and further attempts 
to obtain them would be futile, this must be 
documented in the claims file and the Veteran 
notified in accordance with 38 C.F.R. § 
3.159(c)(2), (e)(1).



2.	Schedule the Veteran for another VA 
compensation examination for an additional 
opinion concerning the nature and etiology of 
his claimed tinnitus.  He is hereby advised 
that failure to report for this scheduled VA 
examination, without good cause, may have 
adverse consequences on this pending claim.  
The examination should include any diagnostic 
testing or evaluation deemed necessary.  
The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical and 
other history.

Based on a comprehensive review of the claims 
file and objective clinical evaluation, the 
designated examiner is asked to confirm the 
Veteran experiences tinnitus (although, by 
its very nature, this condition is inherently 
subjective).  Assuming he does, then the 
examiner must also provide an opinion as to 
the likelihood (very likely, as likely as 
not, or unlikely) the current tinnitus is 
attributable to the Veteran's military 
service, but especially to his alleged 
acoustic trauma while working in a high-noise 
environment as a machinist mate in the engine 
room of a naval ship.  He also asserts that 
he began hearing a loud ringing noise in his 
ears at least one year prior to separating 
from service.  

He is competent even as a layman to report 
having been exposed to loud noises during 
service and thereafter hearing a loud ringing 
noise, as this requires only personal 
knowledge and experience, not medical 
expertise, as it comes to him through his 
senses.  See Dalton v. Nicholson, 21 Vet. 
App. 23 (2007) (holding that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of 
in-service injury and, instead, relied on the 
absence of evidence in the Veteran's service 
treatment records to provide a negative 
opinion).

That said, however, although the Veteran is 
competent even as a layman to proclaim having 
only sustained acoustic trauma from loud 
noise while in service, as opposed to at any 
other point during his lifetime (such as 
while working as a small engine machinist 
mate since service and at a gas station in 
his civilian occupations), and that he also 
began hearing a loud ringing in his ears in 
service, his testimony concerning this also 
must be considered in light of the medical 
and other evidence of record to determine 
whether his lay testimony is also credible (a 
factual determination) to resultantly have 
probative value.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

The examiner must discuss the rationale of 
any opinion expressed, whether favorable or 
unfavorable to the claim.

The term "as likely as not" (50 percent or 
greater probability) does not mean merely 
within the realm of medical possibility, 
rather that the weight of medical evidence 
both for and against a conclusion such as 
causation is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.

3.	Then readjudicate the claim in light of 
the additional evidence.  If the claim is not 
granted to the Veteran's satisfaction, send 
him a supplemental statement of the case 
(SSOC) and give him an opportunity to respond 
to it before returning the file to the Board 
for further appellate consideration.



The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


